Citation Nr: 0423180	
Decision Date: 08/23/04    Archive Date: 09/01/04

DOCKET NO.  02-20 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana



THE ISSUE

Entitlement to service connection for a low back disability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel




INTRODUCTION

The appellant is a veteran who had active service from April 
1960 to May 1962.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a July 2002 rating 
decision of  the Department of Veteran's Affairs (VA) 
Regional Office (RO) in Ft. Harrison, Montana.  The case was 
before the Board in December 2003, when it was remanded for 
further development.  

The veteran's August 2002 notice of disagreement encompassed 
the denials of service connection for bilateral hearing loss 
and tinnitus, as well as low back disability.  However, in 
his November 2002 substantive appeal he expressly limited the 
appeal to the matter of service connection for low back 
disability.  


FINDING OF FACT

A low back disability was not manifested in service; 
arthritis of the back was not manifested in the first 
postservice year; and it is not shown that any current low 
back disability is related to service.


CONCLUSION OF LAW

Service connection for a low back disability is not 
warranted.  38 U.S.C.A. §§ 1110. 1112, 1113, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), enhanced the VA's duty 
to assist a claimant in developing facts pertinent to his 
claim, and expanded VA's duty to notify the claimant and 
representative of certain aspects of claim development.  VA 
has promulgated regulations implementing the statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).

Review of the claims folder revealed substantial compliance 
with the mandates of the VCAA.  By way of the July 2002 
rating decision, an October 2002 statement of the case and an 
April 2004 supplemental statement of the case; the RO 
provided the veteran and his representative with the 
applicable laws and regulations and gave notice as to the 
evidence needed to substantiate his claims.  The October 2002 
statement of the case included the text of the relevant VCAA 
regulations implementing regulation.  Additionally, the RO 
sent the veteran a January 2004 letter, explaining the notice 
and duty to assist provisions of the VCAA, including the 
respective responsibilities of VA and the veteran to identify 
and/or secure evidence, listed the evidence and asked the 
veteran to submit and authorize the release of additional 
evidence.  

Regarding the August 2004 objection of the veteran's 
representative to the adequacy of the VCAA notice, alleging 
in essence that the veteran was not advised what additional 
information was required to substantiate his claim and how 
the VA would assist him with his claim, it is noteworthy that 
the veteran's claim rests essentially on the allegation of a 
nexus between his current low back disability and spinal 
anesthesia in service.  Since VA has already obtained a nexus 
opinion (see February 2004 VA examination report), advising 
the veteran at this point that VA has taken on the 
responsibility of obtaining a nexus opinion would serve no 
useful purpose.  Furthermore, regarding sufficiency of notice 
and whether the "duty to assist" is met, it is noteworthy 
that in April 2004 the veteran responded that he had no 
additional medical evidence to submit.  Moreover, his 
representative stated at the time that the case was ready for 
the Board's review.  Nothing has transpired in the interim 
changing the posture of this claim so as to require further 
notice or assistance.  Accordingly, the Board finds that the 
veteran has been afforded all notice required.  

Regarding the duty to assist, the RO has obtained all 
available service medical records and VA treatment records, 
and has scheduled an examination.  As the veteran has 
indicated that there is no further pertinent evidence 
outstanding, the duty to assist is also met.

Factual Background

The veteran's service medical records are silent for any 
mention of low back complaints, findings, treatment, or 
diagnosis.  They show he underwent an excision of a pilonidal 
cyst, under spinal anesthesia.  He tolerated the procedure 
well, and the postoperative course was "essentially 
benign."  No spine complaints were noted at the time.  On 
March 1962 service separation examination, clinical 
evaluation of the veteran's spine was normal.  He provided 
history of mumps as a child, glasses, sinusitis - but not in 
the last 2 years, low blood pressure, and 
indigestion/heartburn.  No low back problem history was 
noted.

The earliest notation of complaints and/or treatment for low 
back pain was in August 2002 VAMC treatment records, more 
than 40 years after the veteran's active service.  He 
reported low back pain that radiated down his left leg at 
times.  No etiology was ascribed to the low back disability.  

On February 2004 VA examination, it was noted that the 
veteran had worked as a cowboy or a trucker, but that his 
back pain became increasingly more uncomfortable and 
currently prevented him from working.  It was noted that he 
had not had back surgery.  He reported a back injury in 
approximately 1987, when he slipped from a tractor.  Upon 
physical examination, the examiner opined that the veteran 
had degenerative joint disease of the low back, and further 
opined "there is a very low likelihood that this disability 
is related to either spinal anesthesia or to any sequelae of 
the normally granulating pilonidal fistula tract."  In a 
March 2004 addendum the examiner reported that the CT report 
confirmed degenerative changes of the facet joints and 
hypertrophic spurring and there existed unilateral 
spondylosis, probably congenital and minimal 
spondylolisthesis of the L5 on S1.    



Legal Criteria/Regulations

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be established either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, including as pertinent here 
arthritis, may be service connected based on a presumption of 
service incurrence, if they become manifested to a 
compensable degree in a specified period of time following 
service separation (one year for arthritis).  38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. § 3.307, 3.309.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).




Analysis

No back complaints, findings, treatment or diagnoses were 
noted in service.  There is no post-service continuity of 
back complaints or symptoms.  Accordingly, there is no basis 
for establishing service connection for a low back disability 
on a direct basis, i.e., on the basis that it was manifested 
in service and has persisted since, showing incurrence or 
aggravation in service.  

The earliest competent (medical) evidence of a low back 
disability is in 2002.  As this is well beyond the 
presumptive period postservice for arthritis, service 
connection for arthritis of the low back, as a chronic 
disease, may not be presumed.  The Board also notes that such 
a lapse of time between service separation and the earliest 
documentation of current disability  is a factor for 
consideration in deciding a service connection claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Service connection may nonetheless be established by 
affirmative evidence showing a nexus between the current 
claimed disability and service.  Here, the veteran's theory 
of entitlement to the benefit sought is that the current low 
back disability is the result of spinal anesthesia he had in 
service.  The Board attempted to assist the veteran in 
developing the claim from that viewpoint by remanding the 
case for an examination and nexus opinion.  The opinion 
resulting from such development was that there was "very low 
likelihood" that the veteran's back condition was related to 
either spinal anesthesia or any sequela of the normally 
granulating pilonidal fistula tract.  While the veteran's 
representative questions the competency or adequacy of that 
opinion, no competent (medical) evidence to the contrary has 
been submitted.  The February 2004 VA examination was 
performed (and the opinion was given) by an orthopedic 
specialist who conducted a complete review of (and showed 
familiarity with) the record.  The Board finds no reason to 
question the competency of the examiner or the adequacy of 
the examination.  Thus, the only competent evidence in the 
matter of a nexus between the veteran's current back 
disability and his pilonidal cyst surgery in service, is 
against his claim.

The statements of the veteran and the arguments of his 
representative relating his current low back problems to 
service cannot by themselves establish that this is so.  As 
laypersons, they are not competent to opine regarding the 
etiology of a disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The preponderance of the evidence is 
against the veteran's claim.  Hence, it must be denied.


ORDER

Service connection for a low back disability is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



